                                                                       IN CLERK'S OFFICE
                                                                   US DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                      -A SEP 0 3 2019 -^r
                                                          -X
                                                                   BROOKLYN OFFICE
  GUSTAVIA HOME,LLC,

                              Plaintiff,
                                                                                     ORDER
               -against-
                                                                          16-CV-2104(NGG)(RER)

 THE BOARD OF MANAGERS OF OCEANA
 CONDOMINIUM NO.TWO




                              Defendants.
                                                           X
NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiff Gustavia Home,LLC brings this diversity action against Defendant The Board

of Managers of Oceana Condominium No. Two (the "Board")to foreclose upon a residential

mortgage pursuant to New York Real Property and Proceedings Law,Section 1301 et seq.

(Compl.(Dkt. 1).) Upon Plaintiffs application and in light ofthe Board's failure to appear in or

otherwise defend this action, the Clerk of Court entered the Board's default on July 25, 2016.

(Entry ofDefault(Dkt. 12).) Currently pending before the court is Plaintiffs motion for default

judgment. (PI. Mot. for Default J.("Mot.")(Dkt. 37).) The undersigned referred Plaintiffs

motion to Magistrate Judge Ramon E. Reyes, who issued a report and recommendation("R&R")

that the court grant the motion. (R&R (Dkt. 39)at 1.)

       This case arises out ofa $280,000 loan taken out by Irina Krupnikova, secured by a

residential mortgage on her residence, located at 120 Oceana Drive West, Apt. 51, Brooklyn,

New York (the "Property"). (Compl.         3, 9; see also Credit Line Mortgage (the "Mortgage")

(Dkt. I-l at ECF pp. 4-11); Equity Reserve Agreement(the "Note")(Dkt. 1-1 at ECF pp. 12-

21).) Through a series of assignments, Plaintiff acquired both the Note and the Mortgage.

(Compl.     11-13; Note at ECF pp. 19-21.) The Board holds an undisclosed lien or judgment on
the Property that is subordinate to the Mortgage. (Id     4,6.) On December 5,2018,the court

granted Plaintiffs motion for summaryjudgment against Krupnikova(who was named as a

defendant in this action) after determining that there was no genuine dispute of material fact as to

whether she had defaulted under the Note. (See Mem & Order(Dkt. 36) at 6-10.) Accordingly,

Plaintiff now moves for ajudgment offoreclosure and sale. (See Mot. at EOF p. 6.)

         Judge Reyes applied New York law and found that Plaintiff had successfully established

the Board's status as ajunior interest-holder and, accordingly, a necessary party to this

proceeding. (R&R at 2.) Judge Reyes further found that Plaintiffs submission ofthe Mortgage

(Dkt. 1-1 at EOF pp. 4-11)and the Note(Id at EOF pp. 12-21), coupled with this court's fmding

that Krupnikova had defaulted, established Plaintiffs entitlement to ajudgment offoreclosure

and sale as a matter oflaw. (R&R at 2-3.) Judge Reyes recommended that the court appoint

Plaintiffs designee, Susan E. Rizos, Esq., as referee to conduct the contemplated sale ofthe

Property. (Id. at 3.)

         In order to calculate damages, Judge Reyes examined the Mortgage,the Note, and the

affidavit of Jared Dotoli(Dkt. 37-2). He then recommended that Plaintiff be awarded

$379,902.10 together with pre-judgment interest at a rate of$26.83 per diem from December 18,

2018 until the date on which judgment is entered, against which he recommended the proceeds

from the sale ofthe Property be applied. (R&R at 3-4.) Judge Reyes denied as premature

Plaintiffs request to have the referee's fees and other ancillary costs ofthe sale applied against

the sale proceeds, but recommended that Plaintiff be granted leave to file a detailed application

setting forth the costs actually incurred to sell the Property after the Property has been sold. (Id

at 4.)
        No party has objected to Judge Reyes's R&R,and the time in which to do so has passed.

See Fed. R. of Civ. P. 72(b)(2). rSee also R&R at 5.) Therefore, the court reviews the R&R for

clear error.     Gesualdi v. Mack Excavation & Trailer Serv., Inc., No. 09-CV-2502(KAM)

(JO),2010 WL 985294, at *1 (E.D.N.Y. Mar. 15, 2010); La Torres v. Walker. 216 F. Supp. 2d

157,159(S.D.N.Y. 2000).

        The court finds no clear error, but declines to appoint Susan E. Rizos, Esq. as referee at

this time. Accordingly,the court ADOPTS the R&R as modified, and GRANTS Plaintiffs

motion for defaultjudgment.

       Plaintiff is awarded $379,902.10 together with pre-judgment interest at a rate of$26.83

per diem from December 18, 2018 until the date on which judgment is entered, against which the

proceeds ofthe sale ofthe property shall be applied. Following the sale of the Property,Plaintiff

may apply to have the referee's fees and other ancillary costs applied against the sale proceeds.

       Plaintiff is DIRECTED to file under seal Ms. Rizos's resume, as well as the resumes of at

least two additional candidates to serve as referee in connection with the contemplated sale ofthe

Property. Plaintiffis further DIRECTED to file a Proposed Judgment and Order of Foreclosure

and Sale consistent with this order.




       SO ORDERED.

                                                                      s/Nicholas Garaufis
Dated: Brooklyn, New York                                            NICHOLAS G. GARAUFIS
       September J ,2019                                             United States District Judge
